

Employee




Exhibit 10.45
































CLEAN DIESEL TECHNOLOGIES, INC.


INCENTIVE STOCK OPTION AGREEMENT

































--------------------------------------------------------------------------------



Employee


Clean Diesel Technologies, Inc. 2016 Omnibus Incentive Plan
Notice Of Incentive STOCK OPTION Grant
You have been granted the following Incentive Stock Options (“Options”) to
purchase common stock, par value $0.01 per share (“Common Stock”) of Clean
Diesel Technologies, Inc. (the “Company”):
Name of Optionee:                
Total Number of Shares Granted:                
Exercise Price Per Share:
$            

Grant Date:                
Vesting Commencement Date:                
Vesting Schedule:                
Expiration Date:                
By your signature and the signature of the Company’s representative below, you
and the Company agree that the Options are granted under and governed by the
terms and conditions of the Clean Diesel Technologies, Inc. 2016 Omnibus
Incentive Plan (a copy of which has been provided to you) and the Incentive
Stock Option Agreement, which is attached hereto, both of which are made a part
of this document.
Optionee:
Clean Diesel Technologies, Inc.




By:________________________________


Name:_____________________________


By:________________________________

Its: _____________________________






--------------------------------------------------------------------------------



Employee


CLEAN DIESEL TECHNOLOGIES, INC.
2016 OMNIBUS INCENTIVE PLAN
Incentive Stock Option Agreement
1.Terms. Unless provided otherwise in the Notice of Incentive Stock Option Grant
(“Notice of Grant”), the following standard terms and conditions (“Standard
Terms”) apply to incentive stock options (“Options”) granted to you under the
Clean Diesel Technologies, Inc. 2016 Omnibus Incentive Plan (the “2016 Plan”).
Your Notice of Grant, these Standard Terms and the 2016 Plan constitute the
entire understanding between you and the Company. Capitalized and other terms
used herein without definition shall have the meanings ascribed thereto in the
2016 Plan.


2.Incentive Stock Options; $100,000 Limitation. The Options are intended to be
incentive stock options under Section 422 of the Code and will be interpreted
accordingly. The aggregate market value (determined at the time the Options are
granted) of the shares of Common Stock with respect to which ISOs are
exercisable for the first time during any calendar year (under all ISO plans of
the Company and its Subsidiaries) shall not exceed $100,000. To the extent (and
only to the extent) your right to exercise these Options causes these Options
(in whole or in part) to not be treated as ISOs by reason of the $100,000 annual
limitation under Section 422 of the Code, such Options shall be treated as
Non-qualified Stock Options, but shall be exercisable by their terms. The
determination of Options to be treated as Non-qualified Stock Options shall be
made by taking into account the aggregate market value of the shares of Common
Stock underlying Options in the order in which the Options are granted. If the
terms of these Options cause the $100,000 annual limitation under Section 422 of
the Code to be exceeded, a pro rata portion of each exercise shall be treated as
the exercise of a Non-qualified Stock Option.


3.Price. The exercise price of the Options (the “option price”) is 100% of the
market value of Common Stock on the date of grant, as specified in the Notice of
Grant.


4.Term and Exercise.


(a)To the extent the Options have become exercisable (vested) during the periods
indicated in the Notice of Grant and have not been previously exercised, and
subject to termination or acceleration as provided in these Standard Terms and
the requirements of these Standard Terms, the Notice of Grant and the 2016 Plan,
you may exercise the Options to purchase up to the number of shares of Common
Stock set forth in the Notice of Grant by delivering a written notice in the
form of Exhibit A attached hereto (“Notice of Exercise”) to the Company in the
manner specified pursuant to Section 15(i) hereof. Such Notice of Exercise shall
specify the election to exercise Options, the number of shares of Common Stock
for which they are being exercised and the form of payment, which must comply
with Section 4(b). The Notice of Exercise shall be signed by the person who is
entitled to exercise Options. Options shall be deemed exercised with respect to
the number of shares of Common Stock subject to a proper Notice of Exercise upon
receipt by the Company of the duly executed Notice of Exercise and payment of
the option price of such shares of Common Stock in accordance with Section 4(b).
Notwithstanding anything to the contrary in Section 6 or Sections 8 through 10
hereof, no part of the Options may be exercised after the Expiration Date set
forth in the Notice of Grant.


(b)The process for exercising the Options (or any part thereof) is governed by
these Standard Terms, the Notice of Grant and the 2016 Plan. Exercises of
Options will be processed as soon as practicable. The option price may be paid:
(i)in cash;





--------------------------------------------------------------------------------



Employee


(ii)through payment under a broker-assisted sale and remittance program
acceptable to the Committee;
(iii)through net issue exercise based on the following formula:
Net Number = (A x B) - (A x C)
B


For purposes of the foregoing formula:
A = the total number of shares with respect to which the Options are then being
exercised.
B = the market value of Common Stock on the date immediately preceding the date
of the Notice of Exercise.
C = the option price then in effect at the time of such exercise.


(iv)by delivery of any other lawful consideration approved in advance by the
Committee; or
(v)in any combination of the foregoing.
Options may not be exercised for fractional shares. Shares of Common Stock will
be issued as soon as practicable (subject to Section 4(c) below). You will have
the rights of a stockholder only after the shares of Common Stock have been
issued. For administrative or other reasons, the Company may from time to time
suspend the ability of employees to exercise options for limited periods of
time.
(c)Notwithstanding the foregoing, (i) the Company shall not be obligated to
deliver any shares of Common Stock during any period when the Committee
determines that the exercisability of the Options or the delivery of shares
hereunder would violate any federal, state or other applicable laws and/or may
issue shares subject to any restrictive legends that, as determined by the
Company’s counsel, is necessary to comply with securities or other regulatory
requirements, and (ii) the date on which shares are issued may include a delay
in order to provide the Company such time as it determines appropriate to
address tax withholding and other administrative matters.


(d)Notwithstanding anything to the contrary in these Standard Terms or the
applicable Notice of Grant, the Committee may reduce your unvested Options if
you change your employment classification from a full-time employee to a
part-time employee.


(e)The number of shares of Common Stock for which Options may be exercised as
specified in the Notice of Grant shall be adjusted for stock splits and similar
matters as specified in and pursuant to the 2016 Plan.


(f)IF AN EXPIRATION DATE DESCRIBED HEREIN FALLS ON A WEEKDAY, YOU MUST EXERCISE
YOUR OPTIONS BEFORE 12:00 P.M. LOS ANGELES TIME ON THE EXPIRATION DATE.


(g)IF AN EXPIRATION DATE DESCRIBED HEREIN FALLS ON A WEEKEND OR ANY OTHER DAY ON
WHICH THE NASDAQ STOCK MARKET (“NASDAQ”) IS NOT OPEN, YOU MUST EXERCISE YOUR
OPTIONS BEFORE 12:00 P.M. LOS ANGELES TIME ON THE LAST NASDAQ BUSINESS DAY PRIOR
TO THE EXPIRATION DATE.


5.Change in Control. In the event that your Service (as defined below) is
terminated for Good Reason (as defined below) or for reasons other than an act
of misconduct (as described in Section 7 below) upon the





--------------------------------------------------------------------------------



Employee


occurrence of a Change in Control or within three (3) months prior thereto or
twelve (12) months thereafter (a “Termination Event”), all of the unvested
Options will vest immediately prior to the effective date of such Termination
Event and the Options shall become fully exercisable. For purposes hereof, (i)
“Service” means service to the Company or any of its Subsidiaries as an
Employee, and (ii) “Good Reason” means any of the following (without your
express written consent and provided you provide written notice stating in
reasonable detail the basis for termination and a thirty (30)-day opportunity to
cure to the Company): (i) a material reduction in your responsibilities or
duties as such responsibilities or duties exist on the date that is three (3)
months prior to the Change in Control, except in the event of a termination for
an act of misconduct (as described in Section 7 below), death or disability or
your resignation other than for Good Reason; (ii) a reduction of your base
salary as it exists on the date that is three (3) months prior to the Change in
Control unless such reduction (x) is in connection with concurrent and
proportional reductions in the salaries of other employees of the Company, which
reductions have been approved by the Board, and (y) reduce your base salary to
no less than 80% of your base salary immediately before such reduction; or (iii)
any relocation by the Company of your place of employment that would increase
your one-way commute to the place of employment by more than fifty (50) miles
when compared to your commute immediately prior to the relocation.


6.Leaves of Absence. For any purpose under these Standard Terms, your Service
shall be deemed to continue while you are on a bona fide leave of absence, to
the extent required by applicable law. To the extent applicable law does not
require such a leave to be deemed to continue your Service such Service shall be
deemed to continue if, and only if, expressly provided in writing by the
Committee or an executive officer of the Company or Subsidiary for whom you
provide Service.


7.Suspension or Termination of Options for Misconduct. If at any time (including
after a Notice of Exercise has been delivered) the Committee reasonably believes
that you have committed an act of misconduct as described in this Section 7, the
Committee may suspend the vesting of and your right to exercise your Options
pending a determination of whether an act of misconduct has been committed. If
the Committee determines that you have committed an act of embezzlement, fraud,
dishonesty, nonpayment of any obligation owed to the Company, breach of
fiduciary duty or deliberate disregard of Company rules resulting in loss,
damage or injury to the Company, or if you make an unauthorized disclosure of
any Company trade secret or confidential information, engage in any conduct
constituting unfair competition, induce any customer to breach a contract with
the Company or induce any principal for whom the Company acts as agent to
terminate such agency relationship, all Options not exercised as of the date the
Committee was notified that you may have committed an act of misconduct shall be
cancelled and neither you nor any beneficiary shall be entitled to any claim
with respect to the Options whatsoever. Any determination by the Committee with
respect to the foregoing shall be final, conclusive, and binding on all
interested parties.


8.Termination of Service.


(a)Except as expressly provided otherwise in these Standard Terms, if your
Service terminates for any reason, whether voluntarily or involuntarily, other
than on account of death, Disablement (defined below), or discharge for
misconduct, you may exercise any portion of the Options that had vested on or
prior to the date of termination at any time prior to three (3) months after the
date of such termination. The Options shall terminate on the expiration of the
three (3)-month period to the extent that they are unexercised. All unvested
Options shall be cancelled on the date of Service termination, regardless of
whether such Service termination is voluntary or involuntary.


(b)For purposes of this Section 8, your Service is not deemed terminated if,
prior to sixty (60) days after the date of termination of your Service, you are
re-hired by the Company or a Subsidiary on a





--------------------------------------------------------------------------------



Employee


basis that would make you eligible for future stock option grants, nor would
your transfer from the Company to any Subsidiary or from any one Subsidiary to
another, or from a Subsidiary to the Company be deemed a termination of your
Service.


9.Death.


(a)Except as expressly provided otherwise in these Standard Terms, if you die
while you are a Service provider, your Options will become one hundred percent
(100%) vested, and the executor of your will, administrator of your estate or
any successor trustee of a grantor trust may exercise the Options, to the extent
not previously exercised, at any time prior to one (1) year from the date of
death.


(b)The Options shall terminate on the applicable expiration date described in
this Section 9, to the extent that they are unexercised.


10.Disability.


(a)Except as expressly provided otherwise in these Standard Terms, if your
Service terminates as a result of Disablement, your Options will become one
hundred percent (100%) vested upon the later of the date of termination of your
Service due to your Disablement or the date of determination of your
Disablement.


(b)The Options shall terminate one (1) year from the date of determination of
Disablement, to the extent that they are unexercised.


(c)For purposes of these Standard Terms, “Disablement” means your inability to
perform the essential duties, responsibilities and functions of your position
with the Company or a Subsidiary for a continuous period of one hundred eighty
(180) days as a result of any mental or physical disability or incapacity, as
determined under the definition of disability in the Company’s long-term
disability plan so as to qualify you for benefits under the terms of that plan
or as determined by the Committee to the extent that no such plan is then in
effect. You shall cooperate in all respects with the Company if a question
arises as to whether you have become disabled (including, without limitation,
submitting to an examination by a medical doctor or other health care specialist
selected by the Company and authorizing such medical doctor or such other health
care specialist to discuss your condition with the Company).


11.Tax Withholding.


(a)To the extent required by applicable federal, state or other law, you shall
make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise by reason of an Option exercise and, if
applicable, any sale of shares of Common Stock. The Company shall not be
required to issue or lift any restrictions on shares of Common Stock or to
recognize any purported transfer of shares of Common Stock until such
obligations are satisfied. The Committee may permit these obligations to be
satisfied by having the Company withhold a portion of the shares of Common Stock
that otherwise would be issued to you upon exercise of the Options, or to the
extent permitted by the Committee, by tendering shares of Common Stock
previously acquired.


(b)You are ultimately liable and responsible for all taxes owed by you in
connection with your Options, regardless of any action the Committee or the
Company takes or any transaction pursuant to this Section 11 with respect to any
tax withholding obligations that arise in connection with your Options. The
Company makes no representation or undertaking regarding the treatment of any
tax withholding in





--------------------------------------------------------------------------------



Employee


connection with the grant, issuance, vesting or settlement of your Options or
the subsequent sale of any of the shares of Common Stock underlying your Options
that vest. The Company does not commit and is under no obligation to administer
the Plan in a manner that reduces or eliminates your tax liability.


12.Transferability; Rights as a Stockholder.


(a)Unless otherwise provided by the Committee, each Option shall be transferable
only pursuant to your will or upon your death to your beneficiaries. Any
purported assignment, transfer or encumbrance that does not qualify under this
Section 12 shall be void and unenforceable against the Company. Any Option
transferred by you pursuant to this Section 12(a) shall not be transferable by
the recipient except by will or the laws of descent and distribution. The
transferability of Options is subject to any applicable laws of your country of
residence or employment.


(b)You will have the rights of a stockholder only after shares of Common Stock
have been issued to you following exercise of your Options and satisfaction of
all other conditions to the issuance of those shares as set forth in these
Standard Terms. Options shall not entitle you to any rights of a stockholder of
Common Stock and there are no voting or dividend rights with respect to your
Options. Options shall remain terminable pursuant to these Standard Terms at all
times until they vest and are exercised for shares. As a condition to having the
right to receive shares of Common Stock pursuant to the exercise of your
Options, you acknowledge that unvested Options shall have no value for purposes
of any aspect of your Service relationship with the Company.


13.Disputes. Any question concerning the interpretation of these Standard Terms,
your Notice of Grant, the Options or the 2016 Plan, any adjustments required to
be made thereunder, and any controversy that may arise under the Standard Terms,
your Notice of Grant, the Options or the 2016 Plan shall be determined by the
Committee (including any person(s) to whom the Committee has delegated its
authority) in its sole and absolute discretion. Such decision by the Committee
shall be final and binding unless determined pursuant to Section 15(g) to have
been arbitrary and capricious.


14.Amendments. The 2016 Plan and the Options may be amended or altered by the
Committee to the extent provided in the 2016 Plan.


15.Other Matters.


(a)Any prior agreements, commitments or negotiations concerning the Options are
superseded by these Standard Terms and your Notice of Grant. You hereby
acknowledge that a copy of the 2016 Plan has been made available to you. The
grant of Options to you in any one year, or at any time, does not obligate the
Company or any Subsidiary to make a grant in any future year or in any given
amount and should not create an expectation that the Company or any Subsidiary
might make a grant in any future year or in any given amount.


(b)Options are not part of your Service contract (if any, unless otherwise
specified therein), your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing severance pay
or other termination compensation or indemnity.


(c)Notwithstanding any other provision of these Standard Terms, if any changes
in the financial or tax accounting rules applicable to the Options covered by
these Standard Terms shall occur which, in the sole judgment of the Committee,
may have an adverse effect on the reported earnings, assets or liabilities of





--------------------------------------------------------------------------------



Employee


the Company, the Committee may, in its sole discretion, modify these Standard
Terms or cancel and cause a forfeiture with respect to any unvested Options at
the time of such determination.


(d)Nothing contained in these Standard Terms creates or implies an employment
contract or term of employment upon which you may rely.


(e)Notwithstanding any provision of these Standard Terms, the Notice of Grant or
the 2016 Plan to the contrary, if, at the time of your termination of Service
with the Company, you are a “specified employee” as defined in Section 409A of
the Code, and one or more of the payments or benefits received or to be received
by you pursuant to the Options would constitute deferred compensation subject to
Section 409A, no such payment or benefit will be provided under the Options
until the earliest of (A) the date which is six (6) months after your
“separation from service” for any reason, other than death or “disability” (as
such terms are used in Section 409A(a)(2) of the Code), (B) the date of your
death or “disability” (as such term is used in Section 409A(a)(2)(C) of the
Code) or (C) the effective date of a “change in the ownership or effective
control” of the Company (as such term is used in Section 409A(a)(2)(A)(v) of the
Code). The provisions of this Section 15(e) shall only apply to the extent
required to avoid your incurrence of any penalty tax or interest under Section
409A of the Code or any regulations or Treasury guidance promulgated thereunder.
In addition, if any provision of the Options would cause you to incur any
penalty tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder, the Committee may reform such
provision to maintain to the maximum extent practicable the original intent of
the applicable provision without violating the provisions of Section 409A of the
Code.


(f)Notwithstanding any provision of these Standard Terms, the Notice of Grant or
the 2016 Plan to the contrary, if the Company determines, based upon the advice
of the tax advisors for the Company, that part or all of the consideration,
compensation or benefits to be paid to you pursuant to the Options constitute
“parachute payments” under Section 280G(b)(2) of the Code, then, if the
aggregate present value of such parachute payments, singularly or together with
the aggregate present value of any consideration, compensation or benefits to be
paid to you under any other plan, arrangement or agreement which constitute
“parachute payments” (collectively, the “Parachute Amount”) exceeds 2.99 times
your “base amount,” as defined in Section 280G(b)(3) of the Code (the “Base
Amount”), the amounts constituting “parachute payments” which would otherwise be
payable to you or for your benefit shall be reduced to the extent necessary so
that the Parachute Amount is equal to 2.99 times the Base Amount (the “Reduced
Amount”). In the event of a reduction of the payments that would otherwise be
paid to you, then the Company may elect which and how much of any particular
entitlement shall be eliminated or reduced and shall notify you promptly of such
election; provided, however, that the aggregate reduction shall be no more than
as set forth in the preceding sentence of this Section 15(f). Within ten (10)
days following such election, the Company shall pay you such amounts as are then
due pursuant to the Options and shall pay you in the future such amounts as
become due pursuant to the Options. As a result of the uncertainty in the
application of Section 280G of the Code at the time of a determination
hereunder, it is possible that payments will be made by the Company which should
not have been made (“Overpayment”) or that additional payments which are not
made by the Company pursuant to this Section 15(f) should have been made
(“Underpayment”). In the event of a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations or tax law, that an Overpayment has
been made, any such Overpayment shall be treated for all purposes as a loan to
you that you shall repay to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. In the event of a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations or tax law pursuant to which an Underpayment arises under this
Agreement, any such Underpayment shall be promptly paid by the Company





--------------------------------------------------------------------------------



Employee


to you or for your benefit, together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.


(g)Because these Standard Terms relate to terms and conditions under which you
may purchase Common Stock, an essential term of these Standard Terms is that it
shall be governed by the laws of the State of Delaware, without regard to choice
of law principles of Delaware or other jurisdictions. Any action, suit, or
proceeding relating to these Standard Terms or the Options granted hereunder
shall be brought in the state or federal courts of competent jurisdiction in the
State of California.


(h)Copies of the Company’s Annual Report to Stockholders for its latest fiscal
year and the Company’s latest quarterly report are available, without charge, at
the Company’s business office.


(i)Any notice required by these Standard Terms shall be given in writing and
shall be deemed effective upon personal delivery or upon deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to you at the address set forth in the
records of the Company. Notice shall be addressed to the Company at:
Clean Diesel Technologies, Inc.
1621 Fiske Place
Oxnard, California
Attention: Compensation and Nominating Committee














--------------------------------------------------------------------------------



Employee


EXHIBIT A


NOTICE OF EXERCISE


(To be signed only upon exercise of the option)
Clean Diesel Technologies, Inc.
1621 Fiske Place
Oxnard, California
Attention: Compensation and Nominating Committee



1.    Exercise of Option. The undersigned (the “Optionee”), the holder of the
enclosed Incentive Stock Option Agreement, hereby irrevocably elects to exercise
the purchase rights represented by the options and to purchase thereunder
_________________* shares (the “Shares”) of Common Stock of Clean Diesel
Technologies, Inc. (the “Company”), and herewith encloses, in full payment of
the purchase price of such shares being purchased, payment of (check all that
apply):


$___________ in lawful money of the United States of America; and/or



_______________ shares of the Company’s common stock; and/or



irrevocable instructions to a broker pursuant to a sale and remittance program
approved by the Committee; and/or



_________ shares of the Company’s common stock pursuant to the net issue
exercise provisions of Section 4(b)(iv) of the Incentive Stock Option Agreement.

2.    Investment and Taxation Representations. In connection with the purchase
of the Shares pursuant to the Incentive Stock Option Agreement, Optionee
represents to the Company the following:
(a)Optionee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Shares; and


(b)Optionee understands that Optionee may suffer adverse tax consequences as a
result of Optionee’s purchase or disposition of the Shares. Optionee represents
that Optionee has consulted any tax consultants Optionee deems advisable in
connection with the purchase or disposition of the Shares and that Optionee is
not relying on the Company for any tax advice.




*Insert here the number of shares called for on the face of the Option, or, in
the case of a partial exercise, the number of shares being exercised, in either
case without making any adjustment for additional Common Stock of the Company,
other securities or property that, pursuant to the adjustment provisions of the
Option, may be deliverable upon exercise.





--------------------------------------------------------------------------------



Employee


I ACKNOWLEDGE AND AGREE THAT THE SHARES ARE SUBJECT TO THE TERMS OF THE STANDARD
TERMS INCLUDED WITH THE NOTICE OF INCENTIVE STOCK OPTION GRANT.


Dated:                
                            
 
(Signature must conform in all respects to name of holder as specified on the
face of the Option)
 
(Please Print Name)
 
(Address)








